An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance with
the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.


               IN THE COURT OF APPEALS OF NORTH CAROLINA

                                     No. COA15-298

                               Filed: 15 September 2015

Rowan County, Nos. 11 CRS 1759, 51181

STATE OF NORTH CAROLINA

              v.

RODNEY MARQUICE COVINGTON


       Appeal by defendant from judgment entered 5 March 2013 by Judge W. Erwin

Spainhour in Rowan County Superior Court. Heard in the Court of Appeals 10

August 2015.


       Roy Cooper, Attorney General, by Christina S. Hayes, Assistant Attorney
       General, for the State.

       Michael E. Casterline for defendant-appellant.


       DAVIS, Judge.


       Rodney Marquice Covington (“Defendant”) appeals from his convictions for

felony possession of a Schedule II controlled substance, assault on a female, and

attaining the status of an habitual felon. After careful review, we conclude that

Defendant received a fair trial free from error.


                                 Factual Background
                                 STATE V. COVINGTON

                                  Opinion of the Court



      The State presented evidence at trial tending to establish the following facts:

On 21 February 2011 at 1:34 a.m., Officers David Horne (“Officer Horne”) and Justin

Royce (“Officer Royce”) with the Kannapolis Police Department responded to a

domestic disturbance call at the Center Motel in Rowan County. Officer Horne

knocked on the door of Room 20, and Defendant answered. Shortly thereafter, a

woman, later identified as Shaneira Robinson (“Robinson”), ran out of the bathroom

“screaming that [Defendant] had been beating her.” Robinson had visible swelling

and scratches on her face. Officer Horne arrested Defendant and placed him in the

back of his patrol car.

      Officer Royce, upon searching Defendant’s motel room, observed a white

powdery substance on a nightstand and cigarillo wrappers in a trashcan near the

door. Officer Royce also observed a similar white powdery substance on Defendant’s

shorts.

      While Officer Horne was securing Defendant in the patrol car, Officer Royce

questioned Robinson as to whether she or Defendant were in possession of any drugs.

Robinson told Officer Royce that “[Defendant] likes to hide stuff in his bellybutton if

you would like to check there.” Officer Horne subsequently performed a search of

Defendant’s navel, finding a plastic baggie containing a white substance later

identified as cocaine. Officer Horne described the baggie as being “less than the size

of [a] thumbnail.”



                                         -2-
                                 STATE V. COVINGTON

                                   Opinion of the Court



      On 2 May 2011, Defendant was indicted for felony possession of a Schedule II

controlled substance, assault on a female, and having attained the status of an

habitual felon. A jury trial was held in Rowan County Superior Court on 5 March

2013 before the Honorable W. Erwin Spainhour.

      At trial, Robinson testified on Defendant’s behalf. Her testimony was that she

had placed the baggie in Defendant’s navel while he slept, and without his knowledge,

as part of a plan to “get him in trouble.” Robinson claimed that she was seeking

revenge because Defendant had “led [her] on” and assaulted her.

      At the close of the State’s evidence, Defendant’s trial counsel made a motion to

dismiss based on the insufficiency of the evidence. This motion was renewed at the

close of all the evidence, and Defendant’s trial counsel further argued that the charges

should not be given to the jury based on Robinson’s in-court admission. The trial

court denied Defendant’s motions.

      On 5 March 2013, the jury found Defendant guilty of felony possession of a

Schedule II controlled substance and assault on a female. Defendant subsequently

pled guilty to having attained the status of an habitual felon.        The trial court

consolidated these offenses and sentenced Defendant to 72-96 months imprisonment.

Defendant’s notice of appeal was defective, and on 22 May 2014, Defendant filed a

petition for writ of certiorari with this Court. We granted Defendant’s petition on 2

June 2014.



                                          -3-
                                 STATE V. COVINGTON

                                   Opinion of the Court



                                       Analysis

      Counsel appointed to represent Defendant has been unable to identify any

issue with sufficient merit to support a meaningful argument for relief on appeal and

asks that this Court conduct its own review of the record for possible prejudicial error.

Counsel has also shown to the satisfaction of this Court that he has complied with

the requirements of Anders v. California, 386 U.S. 738, 18 L. Ed. 2d 493 (1967), and

State v. Kinch, 314 N.C. 99, 331 S.E.2d 665 (1985), by advising Defendant of his right

to file written arguments with this Court and by providing him with the documents

necessary for him to do so.

      Defendant has not filed any written arguments on his own behalf with this

Court, and a reasonable time in which he could have done so has passed.               In

accordance with Anders, we have fully examined the record to determine whether any

issues of arguable merit appear therefrom. We have been unable to find any possible

prejudicial error and conclude that the appeal is wholly frivolous.

                                     Conclusion

      For the reasons stated above, we conclude that Defendant received a fair trial

free from error.

      NO ERROR.

      Judges STROUD and INMAN concur.

      Report per Rule 30(e).



                                          -4-